PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Seghi, Paolo
Application No. 16/583,917
Filed: September 26, 2019
For: Hydraulic Hose

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed August 11, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on July 12, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on September 26, 2019. 

A fee of $2100 was included with the instant petition. Petitioner has requested the Office to refund the $2,100 fee paid under 37 CFR 1.17(m) on the basis that  a certified copy of the required priority document was timely mailed on December 16, 2019, to the Office and thus the instant petition for delayed submission of priority document was unnecessary in view of the alleged Office error in not processing the certified copy mailed December 16, 2019.  However, the file records of the instant application do not reflect the said certified copy as having been received.  Therefore, the Office has, in effect, deducted the $220 fee from the $2,100 leaving an overpayment of $1,880 that has been refunded back to petitioner’s credit card account from which the $2100 fee was paid. 





/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions